Case: 18-60883      Document: 00515522846         Page: 1    Date Filed: 08/11/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT    United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                 FILED
                                    No. 18-60883                             August 11, 2020
                                  Summary Calendar                            Lyle W. Cayce
                                                                                   Clerk

GLADYS NOEMI GONZALEZ-BELTRAN; SALVADOR ISAIAS CRUZ-
GONZALEZ,

                                                 Petitioners

v.

WILLIAM P. BARR, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A206 768 836
                               BIA No. A206 768 837


Before CLEMENT, ELROD, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Gladys Noemi Gonzalez-Beltran and her minor child, Salvador Isaias
Cruz-Gonzalez, petition for review of the decision of the Board of Immigration
Appeals (BIA) dismissing the appeal from the decision of the Immigration
Judge (IJ) denying the application for withholding of removal and protection



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-60883       Document: 00515522846   Page: 2   Date Filed: 08/11/2020


                                  No. 18-60883

under the Convention Against Torture (CAT). The Government has filed a
motion for summary disposition.
      Gonzalez-Beltran argues that the BIA erred in finding that she failed to
establish past persecution on account of a protected ground. She asserts that
gang members persecuted her when they entered her home on two separate
occasions, held her at gunpoint, hit her in the face and back, and demanded
her house and money.
      We review only the BIA’s decision, “unless the IJ’s decision has some
impact on the BIA’s decision.” Wang v. Holder, 569 F.3d 531, 536 (5th Cir.
2009). Factual findings are reviewed under the substantial evidence standard,
and legal questions are reviewed de novo. Rui Yang v. Holder, 664 F.3d 580,
584 (5th Cir. 2011). Under the substantial evidence standard, the petitioner
must show that “the evidence is so compelling that no reasonable factfinder
could reach” a conclusion contrary to the petitioner’s position.       Orellana-
Monson v. Holder, 685 F.3d 511, 518 (5th Cir. 2012) (internal quotation marks
and citation omitted).
      An applicant for withholding of removal “must demonstrate a clear
probability of persecution upon return” to his native country. Roy v. Ashcroft,
389 F.3d 132, 138 (5th Cir. 2004) (internal quotation marks and citation
omitted). A clear probability of persecution means that it is “more likely than
not” that his life or freedom would be threatened by persecution on account of
his race, religion, nationality, membership in a particular social group, or
political opinion. 8 C.F.R. § 1208.16(b); 8 U.S.C. § 1231(b)(3)(A). A showing of
past persecution gives rise to a rebuttable presumption that an applicant’s life
or freedom will be threatened in the future. § 1208.16(b)(1)(i). Contrary to
Gonzalez-Beltran’s argument, the applicant must demonstrate that a
statutorily protected ground was or will be “at least one central reason” for the



                                        2
    Case: 18-60883    Document: 00515522846     Page: 3   Date Filed: 08/11/2020


                                 No. 18-60883

alleged or feared persecution. Shaikh v. Holder, 588 F.3d 861, 864 (5th Cir.
2009) (internal quotation marks and citations omitted).
      The evidence does not compel the conclusion that incidents suffered by
Gonzalez-Beltran and her son rose to the level of persecution. See Cruz v. Barr,
929 F.3d 304, 306 (5th Cir. 2019); Orellana-Monson, 685 F.3d at 518; Eduard
v. Ashcroft, 379 F.3d 182, 187−88 (5th Cir. 2004). Additionally, Gonzalez-
Beltran’s arguments are insufficient to compel a conclusion that she
established the requisite nexus. See Martinez Manzanares v. Barr, 925 F.3d
222, 227 (5th Cir. 2019); Orellana-Monson, 685 F.3d at 518.
      Gonzalez-Beltran contends that she demonstrated membership in a
particular social group and that the IJ erred in finding that the group was not
cognizable. Because the BIA did not rely upon the IJ’s finding in this regard,
there is no need for us to examine it. See Wang, 569 F.3d at 536.
      For the first time in her petition for review, Gonzalez-Beltran argues
that the government was unwilling or unable to protect her from harm. She
also argues for the first time that the BIA erred in failing to analyze whether
she had a well-founded fear of future persecution and that she made such a
showing. Because Gonzalez-Beltran did not present these arguments before
the BIA, they are unexhausted, and we lack jurisdiction to consider them. See
8 U.S.C. § 1252(d)(1); Omari v. Holder, 562 F.3d 314, 320-21 (5th Cir. 2009).
      Finally, Gonzalez-Beltran asserts that the BIA erred in affirming the IJ’s
denial of relief under the CAT because she established that it was more likely
than not that she would be tortured upon her return to El Salvador. She
contends that although public officials are aware of the gangs’ criminal
activities, they do nothing to intervene or prevent such activities. The BIA’s
determination that Gonzalez-Beltran and her son were not entitled to relief
under the CAT is supported by substantial evidence, and the record does not



                                       3
    Case: 18-60883      Document: 00515522846   Page: 4   Date Filed: 08/11/2020


                                 No. 18-60883

compel a contrary conclusion. See Ramirez-Mejia v. Lynch, 794 F.3d 485, 493
(5th Cir. 2015); Orellana-Monson, 685 F.3d at 518; Tamara-Gomez v. Gonzales,
447 F.3d 343, 350-51 (5th Cir. 2006).
      Accordingly, the petition for review is DENIED in part and DISMISSED
in part for lack of jurisdiction.    The Government’s motion for summary
disposition is DENIED. See Groendyke Transp., Inc. v. Davis, 406 F.2d 1158,
1162 (5th Cir. 1969).




                                        4